Name: 93/510/EEC: Commission Decision of 21 September 1993 amending Commission Decision 93/197/EEC on animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  tariff policy;  agricultural activity;  health;  trade;  cooperation policy
 Date Published: 1993-09-23

 Avis juridique important|31993D051093/510/EEC: Commission Decision of 21 September 1993 amending Commission Decision 93/197/EEC on animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production Official Journal L 238 , 23/09/1993 P. 0045 - 0045 Finnish special edition: Chapter 3 Volume 52 P. 0158 Swedish special edition: Chapter 3 Volume 52 P. 0158 COMMISSION DECISION of 21 September 1993 amending Commission Decision 93/197/EEC on animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production(93/510/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from thir countries of equidae (1), as last amended by Directive 92/36/EEC (2), and in particular Article 15 (a) and Article 16 thereof, Whereas Commission Decision 93/197/EEC (3) lays down the animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production; Whereas, in accordance with this decision, the equidae in question may be imported into the Community only if they have been resident during a specified period in establishments under veterinary supervision in the third country of dispatch; whereas difficulties have arisen in practice because this entire period has to be spent in the third country of dispatch; Whereas it should be specified that it is not necessary for the entire period to be spent in the third country of dispatch if the equidae were imported directly from the Community; whereas, therefore, it is necessary to amend Decision 93/197/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 93/197/EEC is hereby amended as follows: in point (d) of Section III of Certificates A, B, C, D and E, the text in brackets is replaced by 'or since birth if the animal is less than three months old or since entry if it was imported directly from the European Community during the previous three months'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 September 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 42. (2) OJ No L 157, 10. 6. 1992, p. 28. (3) OJ No L 86, 6. 4. 1993, p. 16.